Citation Nr: 0617971	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left pelvic fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 2001 to January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision that granted 
service connection and assigned an initial 10 rating for a 
left pelvic fracture, effective in March 2003.  The veteran 
filed a notice of disagreement (NOD) in June 2003.   The RO 
issued a statement of the case (SOC) in September 2003 and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that same month.

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

Because the matter on appeal involves a request for a higher 
initial evaluation following a grant of service connection, 
the Board has characterized the claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

The veteran's appeal arises from the initial rating assigned 
after a grant of service connection in May 2003.  Although 
the RO issued a letter to the veteran in March 2003 with 
respect to her service-connection claim, the veteran has not 
been provided with notice of the type of evidence necessary 
to establish an increased disability rating or effective date 
for the disability on appeal.  On remand, the RO should issue 
a letter to the veteran notifying her of the type of evidence 
necessary to establish an increased disability rating or 
effective date for the disability on appeal.

The Board further notes that the veteran last underwent VA 
examination in April 2003 for her service-connected left 
pelvic fracture.  However, the examination was then requested 
in connection with the veteran's claim for service 
connection; as such, the examination report does not contain 
sufficient findings to evaluate the current severity of the 
disability for which a higher initial rating is sought.  

Furthermore, during her August 2004 hearing before the 
undersigned, the veteran testified that her condition had 
worsened.

Under these circumstances, the Board finds that 
contemporaneous medical findings are needed to properly 
evaluate the claim on appeal.  See 38 U.S.C.A. § 5103A.

Accordingly, the RO should arrange for the veteran to undergo 
an orthopedic examination, by a physician, at an appropriate 
VA medical facility. The veteran is hereby advised that 
failure to report to any scheduled examination(s), without 
good cause, may result in a denial of the claim(s).  See 38 
C.F.R. § 3.655 (2005). Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  In adjudicating the claim, the RO must document its 
specific consideration of whether "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found), pursuant to Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also request that the 
veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim for a 
higher initial rating in excess of 10 
percent for a left pelvic fracture that 
is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.  
Additionally, the RO's letter should 
clearly explain to the veteran that she 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report).  

The assigned examiner should ascertain 
the current nature and severity of the 
veteran's left pelvic disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected left pelvic disability 
to include manifestations of the left hip 
and left knee, if any.  The examiner 
should provide the range of motion of the 
left hip in degrees.  The examiner should 
also be asked to determine whether 
weakened movement, excess fatigability, 
or incoordination is attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degrees of 
additional range of motion loss.  The 
examiner should be asked to express an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly.  
It should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 10 percent 
for a left pelvic fracture in light of 
all pertinent evidence and legal 
authority, to include consideration of 
all applicable diagnostic codes for 
evaluating the veteran's service-
connected disability.  In adjudicating 
the claim, the RO should document its 
consideration of "staged rating", 
pursuant to the Fenderson decision (cited 
to above).

8.  If the claim for a higher initial 
rating continues to be denied, the RO 
should furnish to the veteran and her 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


